Citation Nr: 1516230	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date of February 1, 1991, for additional compensation based on dependent status.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972 and August 1977 to January 1991 with additional unverified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2012, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the claims file and the Veteran's March 2012 hearing testimony indicates that that there may be outstanding records that are relevant to the adjudication of this claim.  Specifically, there is a claim for education benefits dated in October 1997 noting the Veteran's dependents' information.  A cover sheet from the Veteran's representative at the time indicates the relevant birth and marriage certificates were also submitted.  However, there is no record in the file of VA's receipt of these documents.  In fact, there are no additional records pertaining to this alleged claim.  As such, the claim must be remanded to locate any outstanding education benefits records or folder.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding records relating to the Veteran's education benefits claim(s) should be obtained and added to the claims folder.  The Board is particularly interested in records relating to the 1997 claim for education benefits.  All attempts to obtain these records must be documented in the claims file.

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



